Citation Nr: 1758433	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.   §§ 1110, 1154(a), 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran contends that his tinnitus had its onset in service after being exposed to acoustic trauma in service.
  
The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay submissions and to a VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran is competent to state that he was exposed to loud noise during service and that the ringing in his ears began during service as these statements are within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the evidence of record reveals that the Veteran was exposed to artillery during his service.  

While the Veteran's service treatment records are negative for complaints of tinnitus, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Although a June 2011 VA examination report notes that the Veteran reported that onset of tinnitus began one year earlier, the Veteran indicated that this was an incorrect interpretation of his statement.  He clarified that onset of tinnitus began in service and that his tinnitus has become more pronounced in the past year.  See May 2012 statement and September 2016 statement.  The Board finds this statement to be credible as the Veteran has otherwise consistently reported onset of tinnitus in service.  See March 2011 service connection claim, December 2014 statement, and September 2016 statement.  Moreover, the Veteran stated that he did not report the tinnitus earlier as he did not know that this was a condition separate from hearing loss.  Accordingly, the Board finds the Veteran's lay statements that his tinnitus began in service to be credible. 

In light of the competent and credible lay submissions of record, the Board finds that tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(b); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).


ORDER

Service connection for tinnitus is granted. 





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


